Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


                                Case No.: 19-21551-CIV-ALTONAGA

   IN RE FARM-RAISED SALMON
   AND SALMON PRODUCTS
   ANTITRUST LITIGATION,
                                          /

                  DEFENDANTS’ MOTION TO RECONSIDER THIRD
            SCHEDULING ORDER BASED ON NEW INFORMATION, OR IN THE
                    ALTERNATIVE FOR A PROTECTIVE ORDER

          Defendants Mowi ASA (f/k/a Marine Harvest ASA), Mowi USA, LLC (f/k/a Marine

   Harvest USA, LLC), Mowi Canada West, Inc. (f/k/a Marine Harvest Canada, Inc.), Mowi

   Ducktrap, LLC (an assumed name of Ducktrap River of Maine, LLC), Grieg Seafood ASA,

   Grieg Seafood BC Ltd., Leroy Seafood AS, Leroy Seafood USA Inc., Ocean Quality AS, Ocean

   Quality North America Inc., Ocean Quality USA Inc., Ocean Quality Premium Brands, Inc., and

   SalMar ASA respectfully move the Court to reconsider in part its April 6, 2020, Third

   Scheduling Order (the “Scheduling Order”) [ECF No. 207]. Specifically, on the basis of

   concerns raised by the European Commission (“EC” or the “Commission”) in letters issued to

   Defendants during the past week, Defendants ask that the Court include within the existing stay

   of discovery those documents that Defendants have produced to the European Commission (the

   “EC Documents”). Alternatively, Defendants respectfully request that the Court issue a

   protective order precluding production of the EC Documents because principles of comity weigh

   heavily against production of that set of documents at this stage of the litigation.

          Pursuant to the Scheduling Order, discovery in this case is stayed pending resolution of

   Defendants’ motion to dismiss, with the limited exception of documents already produced to the

   United States Department of Justice (“DOJ”) and other foreign and domestic government
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 2 of 18




   entities. The only government entities to which Defendants have produced documents are the

   DOJ and the EC, and Defendants notified Plaintiffs after receiving Plaintiffs’ First Requests for

   Production of Documents that Defendants will be producing the more than 150,000 documents

   that Defendants have already produced to the DOJ. Defendants are working with Plaintiffs on a

   confidentiality order and protocol for production of electronic information so that these materials

   can be timely produced.

          Just last week, however, each Defendant received a substantively identical letter from the

   EC (the “Administrative Letters”) articulating its opposition to Defendants’ production of the EC

   Documents in this litigation. The Commission explained that European law protects against

   disclosure of the EC’s investigative process and strategy, including in the selection of documents

   sought from the subjects of its investigations. Thus, Defendants (like all parties to any EC

   investigation) are prohibited from viewing the full set of documents obtained by the

   Commission, until such time as the Commission has issued a statement of objections challenging

   any conduct, which has not occurred. Likewise, during an active EC investigation, national

   courts in Europe are restricted from ordering disclosure of materials in the Commission’s file

   that would reveal investigative matters. According to the Commission, premature access to its

   file would subvert important interests of the Commission by undermining its investigative

   process and revealing its investigative strategy. Defendants’ production of the EC Documents in

   this litigation would raise these same concerns.

          The Commission had not expressed these concerns when the parties filed their Joint

   Scheduling Report, and the Court had not been apprised of the Commission’s concerns when it

   issued the Scheduling Order. The Commission’s opposition to production is thus new

   information that implicates issues of comity and burdens associated with production of the EC



                                                      2
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 3 of 18




       Documents. The Court, parties, and, potentially, the Commission can avoid incurring the costs

       of resolving these issues if the Court’s stay is extended to include the EC Documents.

              Further, the serious comity concerns raised by the Commission far outweigh any interest

       of Plaintiffs in obtaining the EC Documents at this stage of this litigation. If the case proceeds

       beyond the motion to dismiss, Plaintiffs will be entitled to seek the underlying business

       documents produced to the Commission in a manner that would not infringe on the

       Commission’s interests—i.e., through requests for production of documents relating to

       substantive issues, rather than simply as the set of documents produced to the EC. In the

       meantime, as noted above, Plaintiffs will soon have access to the more than 150,000 documents

       produced by Defendants to the DOJ.

              In short, Defendants now find themselves in an untenable position. The European

       Commission’s Administrative Letters make clear that Defendants’ production of the EC

       Documents in response to Plaintiffs’ requests would run afoul of the E.U. legal framework and

       the Commission’s investigative interests. For these reasons, and the additional reasons set forth

       below, Defendants request that the Court reconsider its Scheduling Order and include the EC

       Documents within the Court’s stay of discovery, or alternatively issue a protective order

       precluding production of the EC Documents.

  I.          BACKGROUND

              On April 3, 2020, the parties submitted a Joint Scheduling Report [ECF No. 205] in

       accordance with the Court’s Orders of March 13 and March 27, 2020. In that report, Defendants

       explained their intention to seek a stay of discovery during the pendency of their motion to

       dismiss because Defendants should not be subject to costly discovery until the Court has had the

       opportunity to determine the validity of Plaintiffs’ claim. [Id. at ⁋ 7.] Defendants anticipated



                                                        3
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 4 of 18




   discovery here to be particularly burdensome because most Defendants are foreign entities with

   documents and deponents located overseas. Plaintiffs argued against the stay, reasoning that

   Defendants at least should be required to produce to Plaintiffs “records already produced to the

   United States Department of Justice and other foreign and domestic government entities.” [Id. at

   ⁋ 6.]

           On April 6, 2020, the Court issued the Third Scheduling Order, in which it stayed all

   discovery pending resolution of Defendants’ motion to dismiss, with the exception of records

   already produced by Defendants to the DOJ and other foreign and domestic government entities.

   [ECF No. 207 at ⁋ 5.] In reaching its decision, the Court noted that the parties had previewed

   their arguments with regard to the motion for stay. [Id.] The Court then ordered Defendants to

   produce those records to Plaintiffs upon request. The Court also set forth a briefing schedule for

   the motion to dismiss. [Id.] In accordance with that schedule, Defendants filed their motion to

   dismiss on April 20, 2020. [ECF No. 220.] Plaintiffs’ response is due on June 8, 2020 [ECF No.

   207 at ⁋ 3], and Defendants’ reply is due on June 26, 2020, after which briefing on the motion to

   dismiss will be complete. [Id. at ⁋ 4.]

           Shortly after the Court’s decision, on April 9, 2020, Plaintiffs served their first document

   requests on each Defendant. (See Exhibits 1-13.) Each set of requests contains an identical

   request for:

           All documents produced by you to any government or government agency outside of the
           United States, including but not limited to representatives of the European Commission
           and the European Union, in connection with any investigation relating to alleged
           anticompetitive or antitrust activities or conduct in the salmon market. (Id.)

           Defendants promptly asked Plaintiffs to schedule a meet and confer to discuss concerns

   about the substantial burden associated with the production of the EC Documents, particularly




                                                     4
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 5 of 18




   given the limitations imposed by COVID-19.1 Among other things, Defendants would be

   required to re-review the documents to redact any confidential personal information in

   accordance with the European Union’s General Data Protection Regulation (“GDPR”). 2 The

   parties met and conferred on the issue on April 23, 2020.

          In the meantime, the various European counsel representing each Defendant notified the

   Commission of Plaintiffs’ document requests. A Commission official responded to Defendants’

   European counsel that the Commission had concerns about production of the EC Documents,

   and that the Commission was considering next steps.

          Defendants explained these issues to Plaintiffs during the parties’ first meet and confer on

   April 23, 2020. Defendants also explained that they are prepared promptly to produce over

   150,000 documents that they collectively produced to the DOJ, subject to entry of an appropriate

   confidentiality order.3 In response, Plaintiffs requested that Defendants provide more




   1
    In order to avoid any delay, and cognizant of Local Rule 26.1(g), Defendants raised these issues
   with Plaintiffs promptly rather than waiting the thirty days allowed under Federal Rule of Civil
   Procedure 34 for responding to documents requests.
   2
     The General Data Protection Regulation (EU) 2016/679 “lays down rules relating to the
   protection of natural persons with regard to the processing of personal data and rules relating to
   the free movement of personal data.” Art. 1(1). The regulation governs both data protection
   within and the transfer of personal data outside of the European Union and the European
   Economic Area (“EEA”), which includes Norway. GDPR enforces “data minimization,” which
   requires personal data be “adequate, relevant and limited to what is necessary in relation to the
   purposes for which they are processed.” Art. 5(1). Data transfer may only take place when
   “transfer is necessary for the establishment, exercise or defence of legal claims.” Art. 49(1)(e).
   The European Data Protection Board has elaborated that transfer entails application of a
   “necessity test” that “requires a close and substantial connection between the data in question
   and the specific establishment, exercise or defense of the legal position.” Guidelines 2/2018 on
   derogations of Article 49 under Regulation 2016/679 at 12 (May 25, 2018).
   3
    All Defendants received subpoenas from the DOJ requesting documents within the United
   States related to Defendants’ salmon sales. Three of the Defendant corporate groups have
                                                                                               (cont’d)

                                                    5
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 6 of 18




   information to assess the concerns expressed by Defendants regarding the EC Documents. The

   parties scheduled a second meet and confer for the following week.

           On April 29, 2020, the Commission sent the Administrative Letters to the Norwegian

   Defendants. (See Exhibits 14-17.)4 These Letters―identical in substance―explain their

   purpose is to inform Defendants and the Court of the Commission’s “serious concerns regarding

   the disclosure of the Requested Documents in the proceedings before the Court.” Administrative

   Letters at 5. The Commission describes the European Union law limiting the ability of national

   courts in the EU to order disclosure of documents in the Commission’s file that were seized from

   or produced by investigated parties, as such disclosure “risks unravelling the Commission’s

   investigation strategy by revealing which documents are part of its file and also risks having a

   negative effect on the way in which the Defendants cooperate with the Commission[.]” Id. at 5.

   The Commission explains that it has intervened in U.S. proceedings previously when these

   policy concerns are implicated, and it requests that these “limitations be accorded recognition by

   non-EU courts in the light of the principle of international comity,” as a number of U.S. courts

   have done when the Commission has invoked these concerns. Id. at 2-3. And the Commission

   states that it similarly may seek to intervene here and “present[] its interests and concerns

   directly to the Court[.]” Id. at 5.

           The parties met and conferred for a second time on April 30, 2020, at which time

   Defendants apprised Plaintiffs of the Administrative Letters. Defendants provided Plaintiffs with




   produced approximately 150,000 responsive documents. The fourth Norwegian Defendant has
   no responsive documents to produce because it has no U.S. operations.
   4
    The Commission stated that it had no objection to Defendants submitting its letter to this Court
   (Administrative Letters at 6), but requested that the full contents of Administrative Letters
   remain non-public. Defendants are therefore filing a motion to seal the Exhibits.

                                                     6
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 7 of 18




       the Administrative Letters, and the parties agreed to meet and confer a third time after Plaintiffs

       considered the concerns articulated therein.

              On May 7, 2020, the parties met and conferred for a third time to discuss Plaintiffs’

       reactions to the Administrative Letters. Plaintiffs persisted in requesting production of the EC

       Documents, resulting in the parties reaching impasse and forcing Defendants to file this motion.

 II.          ARGUMENT

              A.    The Recently-Raised Concerns of the Commission Warrant Reconsideration of
                    the Scheduling Order.

              A party may request that a court reconsider and revise “any order or other decision . . . at

       any time before the entry of a judgment.” Fed. R. Civ. P. 54(b). “The decision to grant a motion

       for reconsideration is within the sound discretion of the trial court.” Cuevas v. Verizon Wireless

       Pers. Commc’ns, LLP, No. 2:18-cv-371-FtM-99CM, 2018 WL 6011876, at *1 (M.D. Fla. Nov.

       16, 2018) (citing Region 8 Forest Serv. Timber Purchasers Council v. Alcock, 993 F.2d 800, 806

       (11th Cir. 1993)). A movant may justify reconsideration of a prior order through either “(1) an

       intervening change in controlling law; (2) the availability of new evidence; [or] (3) the need to

       correct clear error or manifest injustice.” Reiseck v. Universal Commc’ns of Miami, Inc., 141 F.

       Supp. 3d 1295, 1301 (S.D. Fla. 2015) (Altonaga, J.); Inetianbor v. CashCall, Inc., 962 F. Supp.

       2d 1303, 1309 (S.D. Fla. 2013) (“Plaintiff has provided new evidence showing . . . that

       reconsideration [of the Court’s motion to compel] is appropriate.”), aff’d, 768 F.3d 1346 (11th

       Cir. 2014); Cuevas, 2018 WL 6011876, at *1 (granting reconsideration “because [defendant] has

       submitted new evidence”).

              Here, the EC’s Administrative Letters opposing Defendants’ production of the EC

       Documents represent new information that bears directly on whether, at this stage of the

       litigation, Defendants should be required to produce to Plaintiffs the documents that they have


                                                        7
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 8 of 18




   produced to, or that have been seized by, the Commission. The Commission’s opposition to

   production of the EC Documents creates additional burdens for the parties and Court associated

   with the production of those documents, and raises important comity issues that weigh against

   production of the EC Documents. See infra Section II.B. Moreover, the Commission’s letter

   states that to “protect its interests,” the Commission itself may seek to intervene and “present[]

   its interests and concerns directly to the Court[.]” Administrative Letters at 5.

          Under these circumstances, Defendants respectfully submit that the discovery stay

   already entered by the Court should be extended also to cover the EC Documents. This would

   avoid the burdens on the Court and the parties (and, potentially, the Commission) of addressing

   and resolving the broader policy concerns raised by the Commission before a determination is

   made whether this case even merits proceeding to discovery. As the Eleventh Circuit has

   recognized, dismissing a nonmeritorious claim before discovery has begun avoids “unnecessary

   costs to the litigants and to the court system.” Chudasama v. Mazda Motor Corp., 123 F.3d

   1353, 1367-68 (11th Cir. 1997). Thus, “courts have held good cause to stay discovery exists

   wherein ‘resolution of a preliminary motion may dispose of the entire action.’” Nankivil v.

   Lockheed Martin Corp., 216 F.R.D. 689, 692 (M.D. Fla. 2003) (citation omitted), aff’d, 87 F.

   App’x 713 (11th Cir. 2003).

          Plaintiffs would not be harmed by the limited relief Defendants seek, as that relief will

   not render the underlying business documents produced to the Commission non-discoverable.

   Plaintiffs will have the opportunity to request and receive relevant underlying business

   documents through additional, substantive discovery requests if Defendants’ motion to dismiss is

   denied (which will be fully briefed in a mere seven weeks). Instead, the relief sought by

   Defendants simply prevents Plaintiffs from receiving documents in a manner that would



                                                    8
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 9 of 18




   prejudice the Commission (i.e., as the set of documents actually produced to the Commission).

   In addition, Plaintiffs have no immediate need for the EC Documents, especially when

   Defendants have already agreed to produce to Plaintiffs all documents produced to the DOJ—

   more than 150,000 business records. See In re Rubber Chems. Antitrust Litig., 486 F. Supp. 2d

   1078, 1083 (N.D. Cal. 2007) (noting the Court “fail[s] to see the importance or relevance of the

   EC documents” when plaintiff “already has the documents relating to the DOJ investigation of a

   conspiracy in the U.S.”). Because Plaintiffs’ interests would not be undermined, extending the

   discovery stay to include the EC Documents would best serve the interests of the parties, the

   Court and the Commission by avoiding burdensome discovery disputes related to international

   comity while the motion to dismiss is pending.

          B.    Alternatively, a Protective Order is Warranted in the Interests of Comity.

          In the absence of a stay, good cause exists for the Court to issue a protective order

   precluding production of the EC Documents at this stage of the litigation. A court may “for good

   cause, issue an order to protect a party or person from annoyance, embarrassment, oppression, or

   undue burden or expense.” Fed. R. Civ. P. 26(c). “Courts have ‘broad discretion’ to decide

   when a protective order is appropriate and what degree of protection is required,” including

   discretion to limit or preclude discovery based on international comity. Wreal LLC v.

   Amazon.com, Inc., No. 14–21385–CIV, 2014 WL 7273852 (S.D. Fla. Dec. 19, 2014) (quoting

   Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984)); see also Chems. Antitrust Litig., 486 F.

   Supp. 2d at 1081 (“Rule 26 grants the court discretion to limit discovery on several grounds,

   including international comity.” (citing Société Nationale Industrielle Aerospatiale v. U.S.

   District Court, 482 U.S. 522, 546 (1987))). In deciding whether to issue a protective order, a

   court must balance the respondent’s interest in obtaining discovery against the movant’s need for



                                                    9
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 10 of 18




    a protective order and the harm that will be suffered without one. See Farnsworth v. Procter &

    Gamble Co., 758 F.2d 1545, 1547 (11th Cir. 1985).

           In the spirit of comity, courts “should not take such action as may cause a violation of the

    laws of a friendly neighbor or, at the least, an unnecessary circumvention of its procedures.” In

    re Payment Card Interchange Fee & Merch. Disc. Antitrust Litig., No. 05-MD-1720 (JG)(JO),

    2010 WL 3420517, at *5 (E.D.N.Y. Aug. 27, 2010) (citation omitted). Cf. Sovereign Bonds

    Exch. LLC v. Fed. Republic of Germany, CASE NO. 10–21944–CIV-ALTONAGA/Brown, 2010

    WL 11442753, at *2 (S.D. Fla. Sept. 13, 2010) (Altonaga, J.) (“When foreign litigants are

    brought before U.S. courts, federal courts should be sensitive to matters of comity.”). In the

    discovery context, international comity demands “a more particularized analysis of the respective

    interests of the foreign nation and the requesting nation.” Aerospatiale, 482 U.S. at 543-44. In

    performing this analysis, a court must balance the following factors:

           (1) the importance to the . . . litigation of the documents or other information requested;
           (2) the degree of specificity of the request; (3) whether the information originated in the
           United States; (4) the availability of alternative means of securing the information; and
           (5) the extent to which noncompliance with the request would undermine important
           interests of the United States, or compliance with the request would undermine important
           interests of the state where the information is located.

    Id. at 544 n.28. These factors weigh heavily in favor of precluding production of the EC

    Documents at this stage of the litigation.

               1. Production of the EC Documents would undermine broader Commission interests
                  that outweigh any competing interests.

           It is well settled that “[t]he fifth factor, the balancing of national interests, is the most

    important factor” in the comity analysis. Sun Grp. U.S.A. Harmony City, Inc. v. CRRC Corp.

    Ltd., Case No. 17-cv-02191-SK, 2019 WL 6134958, at *4 (N.D. Cal. Nov. 19, 2019) (citing

    Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1476 (9th Cir. 1992)). Here, the

    interests outlined by the Commission far exceed any competing interests.

                                                      10
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 11 of 18




           In the Administrative Letters, the Commission explains that production of the EC

    Documents in this litigation would provide access to confidential documents in the

    Commission’s file in a manner that reveals its investigative strategy, contravening its

    fundamental policy of confidential investigative processes and subverting the EU legal and

    procedural framework. See Administrative Letters at 3-4. Because the Commission has yet to

    open formal proceedings through the adoption of a statement of objections, European Union law

    prevents the investigated parties themselves from accessing the investigation file, which contains

    all documents seized by, or produced to, the Commission from all parties. See id. at 3; Art. 15 of

    Reg. 773/2004 (“Access [to the file] shall be granted after the notification of the statement of

    objections.”).

           According to the Commission, production of the EC Documents in this case would

    circumvent this prohibition and thereby “would unduly interfere with the ongoing Commission

    proceedings . . . indicating which questions the Commission asked to the investigated parties and

    which documents it requested from them.” Administrative Letters at 3-4. The Commission

    further explains that such production would “risk[] unravelling the Commission’s investigation

    strategy by revealing which documents are part of its file,” id. at 5, which is the very reason

    Defendants are barred from early access to the Commission’s file. This rationale applies to

    materials prepared in the context of the Commission proceedings as well as pre-existing business

    documents when disclosure would reveal underlying investigative strategy. See id. at 4-5;

    Commission Staff Working Paper accompanying the Report on the functioning of Regulation

    No.1/2003, (SEC(2009) 574 final), §7.1, European Commission (Apr. 29, 2009) (“[P]re-existing

    documents should be shielded from discovery, insofar as it could reveal the Commission’s

    investigative strategy.”). The Commission also cites the EU Directive on Antitrust Damages



                                                     11
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 12 of 18




    Actions, which restricts EU national courts as a matter of course from ordering the disclosure of

    evidence included in the file until after the Commission has closed its proceedings. See

    Administrative Letters at 3 (citing Article 6.5.(a)).

           In addition, the Commission states that production of the EC Documents “also risks

    having a negative effect on the way in which the Defendants cooperate with the Commission.”

    Id. at 5. As the Commission explains, cooperation is “matter of serious concern” where, as here,

    the Commission is in very early stages of its investigation and is continuing to engage with

    parties regarding additional information. Id. The Commission has therefore expressed concern

    that production of the EC Documents would create a precedent that would discourage

    cooperation and undermine the efficacy not only of the Commission’s ongoing investigation, but

    future investigations as well. As the Commission explains, it has intervened in a number of U.S.

    proceedings based on these same policy concerns in order to safeguard its interests as an

    enforcement authority. See id. at 3 n.3, 6.

           Courts have recognized the concerns expressed in the Administrative Letters and have

    denied discovery that would reveal sensitive investigation details, undermine confidentiality, and

    disincentivize confidential communications with the Commission. See, e.g., Chems. Antitrust

    Litig., 486 F. Supp. 2d at 1084 (denying motion to compel because “production of the EC

    documents would undermine [the Commission’s] ability to initiate and prosecute future

    investigations by creating disincentives to cooperate with the Commission and would prejudice

    future investigations”); Interchange Fee, 2010 WL 3420517, at *9 (denying discovery of

    European litigation documents because the Commission established that “confidentiality plays a

    significant role in assisting the effective enforcement of European antitrust law”). This is

    particularly true where, as here, the Commission has “taken a clear position and articulated



                                                      12
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 13 of 18




    reasons why it believes production of the requested documents would harm its interests.”

    Chems. Antitrust Litig., 486 F. Supp. 2d at 1084 (noting “the Commission’s letter is a strong

    objection to the production of the [discovery] sought” and “any marginal benefit that the plaintiff

    would gain from disclosure is outweighed by the impact that disclosure will have on the

    Commission’s interests”).

           While Defendants’ production of the EC Documents would contravene an important

    European Union policy and undermine the interests of the Commission, precluding production

    now would not undermine any U.S. interests. Of course, the United States has a “generalized

    interest in ‘fully and fairly adjudicating matters before its courts,’” but that would not be

    undermined as the underlying business documents produced to the Commission would still be

    discoverable. CE Int’l Res. Holdings, LLC v. S.A. Minerals Ltd. P’ship, No. 12-CV-08087

    (CM)(SN), 2013 WL 2661037, at *14 (S.D.N.Y. June 12, 2013) (citation omitted); Sun Grp.,

    2019 WL 6134958, at *4 (recognizing U.S. interests are “not undermine[d]” if plaintiff “is able

    to obtain documents necessary to litigate its claims” through alternate means). As explained

    above, if a protective order is issued now, Plaintiffs would still have ample opportunity to

    request relevant business documents if Defendants’ motion to dismiss is denied, and to receive

    those documents in a manner that would not prejudice the Commission. See supra Section II.A.

               2. The remaining comity factors weigh against production.

           The remaining four factors to the comity analysis similarly weigh against requiring

    Defendants to produce the EC Documents.

           First, Plaintiffs’ request for the EC Documents lacks the requisite degree of specificity,

    as all the EC Documents are not necessarily relevant to Plaintiffs’ claims. Courts generally seek

    to “limit foreign discovery to information [that is] necessary to the action . . . and directly

    relevant and material,” Restatement (Third) of Foreign Relations Law § 442, cmt. a (1987), and
                                                      13
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 14 of 18




    “[g]eneralized searches are discouraged.” Sun Grp., 2019 WL 6134958, at *3 (finding

    specificity factor weighs in movant’s favor when “discovery requests are very broad and go

    beyond what is necessary to litigate the disputed issues in this case”); see also Motorola Sols.,

    Inc. v. Hytera Commc’ns Corp., 314 F. Supp. 3d 931, 940 n.4 (N.D. Ill. 2018) (denying

    discovery because “exceedingly broad” request lacked “relevance and proportionality”).

    Plaintiffs have served each Defendant with an overbroad request for all documents produced “to

    any government or government agency . . . including . . . the European Commission and the

    European Union, in connection with any investigation relating to alleged anticompetitive or

    antitrust activities or conduct in the salmon market.” (See Exhibits 1-13 (emphasis added).); see

    also Administrative Letters at 4 (“[W]e note that the Plaintiffs’ Production Request is framed in

    very broad terms[.]”). But Plaintiffs’ claims are brought on behalf of U.S. consumers in the

    United States, while the EC Documents were seized by, or produced to, the Commission in

    connection with its investigation into producers and conduct in Europe. Plaintiffs’ request is

    therefore not reasonably tailored to identify information that is relevant to Plaintiffs’ claims.

           Second, the EC Documents all originated and are currently located in Europe, weighing

    against their production. See CE Int’l Res. Holdings, 2013 WL 2661037, at *10 (“[T]he

    documents and communications sought in the subpoena duces tecum all originated outside the

    United States . . . . [which] weighs in favor of non-enforcement.”). That is especially so here

    because prior to production, Defendants would face the additional burden of reviewing the EC

    Documents to redact personal data as required by GDPR. Under GDPR, transfer of personal

    data5 generated within the EEA to a non-EEA state such as the United States may only take place


    5
      “‘[P]ersonal data’ means any information relating to an identified or identifiable natural person
    (‘data subject’); an identifiable natural person is one who can be identified, directly or indirectly,
    in particular by reference to an identifier such as a name, an identification number, location data,
                                                                                                   (cont’d)

                                                      14
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 15 of 18




    under select circumstances, such as when the personal data itself is “necessary for the

    establishment, exercise or defence of legal claims.” Art. 49(1)(e) of Reg. 2016/679 (General

    Data Protection Regulation). Accordingly, personal data’s “relevance to the particular matter

    should be assessed before the transfer,” including, “[a]s a first step, […] a careful assessment of

    whether anonymized data would be sufficient in the particular case.” Guidelines 2/2018 on

    derogations of Article 49 under Regulation 2016/679, at 12 (May 25, 2018). Because all the EC

    Documents originated in the EEA, Defendants can only disclose personal data within those

    documents in a manner compliant with GDPR, meaning Defendants would be obligated to

    undertake this assessment before those documents could be produced in this litigation.

           Third, Plaintiffs have an alternate means of securing documents produced to the

    Commission, as the protective order Defendants seek would not render those documents non-

    discoverable. Should Plaintiffs’ complaint survive Defendants’ motion to dismiss, Plaintiffs

    would have the opportunity to obtain in discovery relevant underlying business documents that

    were produced to the Commission. See supra Section II.A.

           Fourth, courts should “be cautious about requiring disclosure in the face of comity

    objections” if production of documents would not be “outcome-determinative” or “directly

    relevant.” In re TFT-LCD (Flat Panel) Antitrust Litig., CASE NO. M:07-cv-01827-si, 2011 WL

    13147214, at *4 (N.D. Cal. Apr. 26, 2011) (citing Richmark Corp. v. Timber Falling

    Consultants, 959 F.2d 1468, 1475 (9th Cir. 1992)). The EC Documents here are of little

    importance at this stage of the litigation, and certainly are not outcome determinative, as the

    pending motion to dismiss is to be decided on the basis of the pleadings. Furthermore, as



    an online identifier or to one or more factors specific to the physical, physiological, genetic,
    mental, economic, cultural or social identity of that natural person[.]” Art. 4(1).

                                                     15
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 16 of 18




        demonstrated above, many of the EC Documents Plaintiffs seek through their broad requests

        may not be relevant to the claims here at all.

               The principles of comity―in particular the need to preserve the Commission’s interests

        in the integrity of its investigation―thus require a protective order precluding production of the

        EC Documents.

 III.          CONCLUSION

               For the foregoing reasons, Defendants respectfully request that the Court reconsider the

        Third Scheduling Order, and extend the existing stay of discovery to include the EC Documents.

        In the alternative, Defendants respectfully request that the Court issue a protective order

        precluding production of the EC Documents based on the comity concerns raised by the

        Commission.


                                  LOCAL RULE 7.1(a)(3) CERTIFICATION

               In compliance with Rule 7.1(a)(3) of the Local Rules of the United States District Court

        for the Southern District of Florida, undersigned counsel hereby certify that Karen Hoffman

        Lent, on behalf of Defendants, has conferred with Peter Prieto, counsel for Plaintiffs, by

        electronic mail and by telephone (on May 7, 2020) in a good faith effort to obtain agreement on

        the relief sought. Plaintiffs’ counsel objects to the requested relief.




                                                          16
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 17 of 18




    Dated: May 7, 2020

    Respectfully submitted,

    By: /s/ Lawrence D. Silverman             By: /s/ John C. Seipp
    Lawrence D. Silverman                     John C. Seipp
    Florida Bar No: 7160                      Florida Bar No: 289264
    Diane O. Fischer                          Christine L. Welstead
    Florida Bar No: 994560                    Florida Bar No: 970956
    AKERMAN LLP                               BOWMAN AND BROOKE, LLP
    Three Brickell City Centre                Two Alhambra Plaza, Suite 800
    98 SE 7th Street, Suite 1100              Miami, Florida 33134
    Miami, Florida 33131                      john.seipp@bowmanandbrooke.com
    lawrence.silverman@akerman.com            christine.welstead@bowmanandbrooke.com
    deedee.fischer@akerman.com
                                              CLEARY GOTTLIEB STEEN &
    SKADDEN, ARPS, SLATE,                     HAMILTON LLP
    MEAGHER & FLOM LLP                        David I. Gelfand (pro hac vice)
    Karen Hoffman Lent (pro hac vice)         Matthew Bachrack (pro hac vice)
    Matthew M. Martino (pro hac vice)         2112 Pennsylvania Avenue, NW
    One Manhattan West                        Washington, D.C. 20037
    New York, NY 10001                        dgelfand@cgsh.com
    karen.lent@skadden.com                    mbachrack@cgsh.com
    matthew.martino@skadden.com
                                              Counsel for Defendants Leroy Seafood AS and
    Counsel for Defendants Mowi ASA (f/k/a    Leroy Seafood USA Inc.
    Marine Harvest ASA), Mowi USA, LLC
    (f/k/a Marine Harvest USA, LLC), Mowi
    Canada West, Inc. (f/k/a Marine Harvest
    Canada, Inc.), and Mowi Ducktrap, LLC
    (an assumed name of Ducktrap River of
    Maine, LLC)




                                                17
Case 1:19-cv-21551-CMA Document 221 Entered on FLSD Docket 05/08/2020 Page 18 of 18




    By: /s/ Sara L. Salem                   By: /s/ Adam L. Schwartz
    Sara L. Salem                           Adam L. Schwartz
    Florida Bar No: 1011429                 Florida Bar No: 0103163
    Eric J. Mahr (pro hac vice)             HOMER BONNER JACOBS ORTIZ, P.A.
    FRESHFIELDS BRUCKHAUS                   1200 Four Seasons Tower
    DERINGER US LLP                         1441 Brickell Avenue
    700 13th Street NW, 10th Floor          Miami, Florida 33131
    Washington, D.C. 20005                  aschwartz@homerbonner.com
    sara.salem@freshfields.com
    eric.mahr@freshfields.com               QUINN EMANUEL URQUHART &
                                            SULLIVAN, LLP
    Counsel for Defendants Grieg Seafood    Stephen R. Neuwirth (pro hac vice)
    ASA, Grieg Seafood BC Ltd., Ocean       Sami H. Rashid (pro hac vice)
    Quality AS, Ocean Quality North         Christopher Tayback (pro hac vice)
    America Inc., Ocean Quality USA Inc.,   51 Madison Avenue, 22nd Floor
    and Ocean Premium Brands, Inc.          New York, New York 10010
                                            865 S. Figueroa Street, 10th Floor
                                            Los Angeles, California 90017
                                            stephenneuwirth@quinnemanuel.com
                                            samirashid@quinnemanuel.com
                                            christayback@quinnemanuel.com

                                            Counsel for Defendant SalMar ASA




                                              18
